REISSUED FOR PUBLICATION
                                         ORIGINAL                                 AUG 10 2017
                                                                                     OSM
                                                                         U.S. COURT OF FEDERAL CLAIMS
]n tqr lnttrh ~tatrs C!lnurt nf 1J1rhrral Qllntms
                                                                                    F-ILED
                             OFFICE OF SPECIAL MASTERS
                                                                                    JUL 11 2017
*********************                                                                      DSM
                                                                                      U.S. COURT OF
WILLIAM BRANSON,      *                                                              FEDERAL CLAIMS

                      *                            No. 17-131V
          Petitioner, *                            Special Master Christian J. Moran
                      *
v.                    *
                                            *      Filed: July 11, 2017
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *      Pneumovax 23 vaccine
                                            *
                      Respondent.           *
* *** ******* **********
William Branson, Hudson, WY, pro se;
Heather L. Pearlman, United States Dep't of Justice, Washington, DC, for
respondent.

           UNPUBLISHED DECISION DENYING COMPENSATION 1

       William Branson filed a petition under the National Childhood Vaccine
lnjury Act, 42 U.S.C. §§ 300aa-10 through 34 (2012), on January 30, 2017. His
petition alleged that he suffered an adverse reaction, including fever and swelling
of his arm, resulting from his receipt of the Pneumovax 23 vaccine on November
18, 2014. The information in the record, however, does not show entitlement to an
award under the Program.




       1  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this ruling on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
        I.   Procedural History

       An initial status conference was held on March 1, 201 7. During this
conference, the undersigned explained that eligibility for compensation in the
Vaccine Program was contingent on receiving a vaccine listed in the Vaccine
Injury Table. 42 U.S.C. § 300aa-l l(c)(l )(A). Mr. Branson stated that he received
the Pneumovax 23 vaccine, a vaccine not listed in the table. See 42 C.F.R. §
100.3.

       The Secretary filed a motion to dismiss on March 6, 201 7, explaining his
position that Mr. Branson is not eligible to receive compensation. Mr. Branson
was given 30 days to submit his response.

      Mr. Branson subsequently filed a motion for extension of time on March 29,
2017, to allow him time to find an attorney. The undersigned granted the request
but cautioned Mr. Branson not to expect additional time beyond May 29, 2017, to
respond to the Secretary's motion to dismiss. See order, issued Mar. 30, 2017.

       Mr. Branson did not file a response to the motion to dismiss. Instead, Mr.
Branson moved for another extension of time, requesting one year, to find an
attorney. See Pet'r's Mot. For Ext. of Time, filed Mar. 29, 2017. Because Mr.
Branson failed to respond to the Secretary's motion to dismiss and observe the
undersigned's warning regarding additional time, this matter is now ripe for
adjudication.

       II.   Analysis

       To receive compensation under the National Vaccine Injury Compensation
Program (hereinafter "the Program"), Mr. Branson must demonstrate that he
received a vaccine set forth in the Vaccine Injury Table." 42 U.S.C. § 300aa-11
(c)(l)(A).

       Two types ofpneumococcal vaccines are used to vaccinate against
pneumococcus - pneumococcal conjugate vaccine and polysaccharide vaccine.
The polysaccharide vaccine is distributed under the brand name Pneumovax. Only
the former, the pneumococcal conjugate vaccine, is covered under the Vaccine
Act. See National Vaccine Injury Compensation Program: Addition of
Pneumococcal Conjugate Vaccines to the Vaccine Injury Table, 66 Fed. Reg.
28166 (May 22, 2001) ("Through this notice, pneumococcal conjugate vaccines
are now included as covered vaccines under Category XIII of the Table. Because
                                         2
the CDC only recommended pneumococcal conjugate vaccines to the Secretary for
routine administration to children, polysaccharide-type pneumococcal vaccines are
not covered under the VICP or included on the Table.").

       In this case, Mr. Branson's records indicate that he received a Pneumovax
23 vaccination, which is a polysaccharide vaccine. See exhibit 1 at 1. 2 As such,
Mr. Branson is unable to show that he "received a vaccine set forth in the Vaccine
Injury Table." 42 U.S.C. § 300aa-l l(c)(l)(A).

       Thus, Mr. Branson cannot receive compensation on a claim based on the
Pneumovax 23 vaccine through the Vaccine Program and the petition must be
dismissed. See e.g., Cielencki v. Sec'y Health & Human Servs., No. 15-632V.
2015 WL10767150, at *3 (Fed. Cl. Spec. Mstr. Dec. 22, 2015) (dismissing petition
that involves Pneumovax vaccine); Bundy v. Sec'y Health & Human Servs., No.
12-769V, 2014 WL 348852, at *1 (Fed. Cl. Spec. Mstr. Jan. 8, 2014) (same); Nutt
v. Sec'y Health & Human Servs., No. 10-862V, 2011 WL 976675 (Fed. Cl. Spec.
Mstr. Feb. 23, 2011) (same); Morrison v. Sec'y Health & Human Servs., No. 04-
1683, 2005 WL 2008245 (Fed. Cl. Spec. Mstr. July 26, 2005) (same).

       Accordingly, it is clear from the record in this case that Mr. Branson has
failed to demonstrate that he received a vaccine covered under the Vaccine
Program. The Pneumovax 23 vaccine that Mr. Branson has alleged to have caused
his injury is not covered under the Vaccine Program. Granting Mr. Branson
additional time will not alter this fact. Thus, this case is dismissed for failing to
state a claim upon which relief can be granted. The Clerk shall enter
judgment accordingly.

       IT IS SO ORDERED.

                                                       CJ~,-LZ/J-~---
                                                     christian J. Mo4n
                                                     Special Master




       2
         Mr. Branson filed this document along with his petition, but did not designate it as an
exhibit. The undersigned refers to it as exhibit 1 for the purposes of this decision.
                                                 3